La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
En el presente caso el Estado recurre de una resolución y orden dictada el 31 de octubre de 1991 por el Tribunal Superior, Sala de Ponce, en la cual se concedió una moción de supresión de evidencia. Plantea como único error que el foro de instancia haya determinado que el Ministerio Pú-blico no rebatió la presunción de invalidez del registro sin orden impugnado por los acusados.
El 27 de noviembre de 1991 le concedimos un término a los acusados recurridos para que mostraran causa por la cual no debiéramos expedir el auto solicitado, revocar la Resolución y Orden de 31 de octubre de 1991 y devolver el *667caso al foro de instancia para que continúen los procedimientos.
Los acusados recurridos han comparecido y su ponencia no nos convence. Procede resolver según lo intimado.
I

Los hechos

Del recurso presentado y de la oposición surgen los he-chos que dan fundamento a la solicitud que nos ocupa. La prueba en la vista de supresión consistió en el testimonio del agente Miguel Vázquez San Antonio. Éste declaró que es un agente de la División de Drogas y Narcóticos del pueblo de Yauco. El día de los hechos, 8 de febrero de 1991, a eso de las 11:00 p.m., él y irnos compañeros realizaban una ronda preventiva por el área del parque de pelota del Barrio Palmas de Yauco. Es de conocimiento de la Policía que este lugar se utiliza para el uso y la venta de drogas. Al acercarse pudo observar, en los palcos y asientos del par-que, a cuatro (4) personas sentadas allí. Los alumbró con una linterna. Notó que tenían una jeringuilla hipodérmica y un utensilio conocido como “koker” o "cooker”, de los que comúnmente se utilizan para quemar la droga. Procedió a identificarse como policía. Entonces el coacusado Herminio Pacheco Báez, que era el que tenía la jeringuilla, la lanzó hacia la grama y le dio con el pie al “cooker”. El agente Vázquez San Antonio procedió a registrar a los acusados. Como resultado de dicho registro le ocupó a Pacheco Báez ocho dólares ($8.00), cocaína y marihuana en el bolsillo del pantalón. También ocupó la jeringuilla(1) que éste había tenido momentos antes en sus manos. Inmediatamente después les informó que estaban arrestados. Todo el inci-*668dente duró unos cinco (5) minutos. La secuencia de registro y arresto fue simultánea, un incidente detrás del otro. Por estos hechos se acusó a los acusados recurridos de poseer con la intención de distribuir las sustancias controladas conocidas por cocaína y marihuana. (2)
En su escrito para mostrar causa, los acusados recurri-dos arguyen que procedía la supresión de la evidencia ya que el agente Vázquez San Antonio obró contrario a lo dis-puesto en Pueblo v. González Rivera, 100 D.P.R. 651 (1972), al registrar a los acusados antes de arrestarlos, no siendo el registro efectuado sin orden, por lo tanto, incidental a un arresto válido. No les asiste la razón; veamos.
II

El arresto y el registro incidental

La solución de la controversia ante nuestra considera-ción exige que determinemos cuándo es que verdadera-mente ocurre el arresto que activa las garantías constitu-cionales contra registros, incautaciones y allanamientos irrazonables. Art. II, Sec. 10 de la Carta de Derechos, Const. E.L.A., L.P.R.A., Tomo 1; Emda. IV, Const. EE. UU., L.P.R.A., Tomo 1.
La Regla 4 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, define el arresto de la manera siguiente:
Un arresto es el acto de poner a una persona bajo custodia en los casos y del modo que la ley autoriza. Podrá hacerse por un funcionario del orden público o por una persona particular. El arresto se hará por medio de la restricción efectiva de la libertad de la persona o sometiendo a dicha persona a la custodia de un funcionario. El arrestado no habrá de estar sujeto a más res-tricciones que las necesarias para su arresto y detención, y ten-drá derecho a que su abogadq o su familiar más cercano lo visite y se comunique con él. (Énfasis suplido.)
*669Una persona queda arrestada cuando está efectivamente restringida en su libertad. Pueblo v. Tribunal Superior, 97 D.P.R. 199, 201 (1969). En un caso donde ha habido una demostración de autoridad por parte de un agente del orden público, y la persona la ha acatado, la determinación de si ésta ha sido o no arrestada no puede hacerse depender exclusivamente del hecho de que el agente del orden público le haya informado o no al detenido de su intención de ponerlo bajo arresto. Tampoco depende exclusivamente de si el agente tuvo la intención de que la intervención fuera efectuada con el propósito de arrestar a la persona o que así fuera entendida por el detenido. Estos elementos subjetivos no configuran por sí solos un arresto. Si se está o no bajo arresto depende de si al hacer un análisis objetivo de la totalidad de las circunstancias que rodean el incidente se puede concluir que una persona prudente y razonable, inocente de todo delito, hubiera pensado que no estaba en libertad de marcharse. W.R. LaFave, Searches and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 2, Sec. 5.1(a); O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, Sec. 7.1; LaFave and Israel, Criminal Procedure Sec. 3.5(a) (1984); United States v. Mendenhall, 446 U.S. 544 (1980);(3) Florida v. Royer, 460 U.S. 491 (1983); Michigan v. Chesternut, 486 U.S. 567 (1988).
*670Ahora bien, “un registro o incautación sin orden judicial se presume inválido, por lo que le compete al Ministerio Público rebatir dicha presunción mediante la presentación de prueba sobre las circunstancias especiales que justifique la intervención”. Pueblo v. Malavé González, 120 D.P.R. 470, 476-477 (1988). Véanse: Pueblo, v. Lebrón, 108 D.P.R. 324 (1979); Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988). Tomando en consideración que la garantía constitucional del Art. II, Sec. 10 de nuestra Carta de Derechos, supra, protege a la ciudadanía contra registros que, aunque legales, sean irrazonables, a manera de excepción se ha permitido, bajo ciertas circunstancias, el registro sin orden judicial del sospechoso y del área a su alcance, cuando el registro es incidental a un arresto válido. Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964); Pueblo v. Costoso Caballero, 100 D.P.R. 147 (1971); Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Dolce, 105 D.P.R. 422 (1976); Pueblo v. Zayas Fernández, 120 D.P.R. 158 (1987); Pueblo v. Malavé González, supra; D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 2da ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1981, See. 7.5. Es “condición indispensable que da origen a la excepción ... que se haya practicado un previo arresto válido ya sea con la orden correspondiente o sin orden en los casos que el arresto se ha encontrado razonable. La razonabilidad constitucional de este registro requiere, además, que el mismo sea incidental en tiempo y lugar al arresto”, pues el mero hecho de que se haya hecho un arresto legal no con-*671valida, ipso facto, un registro o incautación sin orden. (Én-fasis en el original suprimido, énfasis suplido y escolio omitido.) Resumil de Sanfilippo, op. cit., Sec. 9.11, pág. 228. Véase Pueblo v. Sosa Díaz, supra.
A tenor con lo dispuesto en la Regla 11(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, un agente del orden público puede efectuar un arresto sin orden “[c]uando tuviere motivos fundados para creer que la persona que va a ser arrestada ha cometido un delito en su presencia”. Con relación a esta acepción, el agente percibe, por observación personal, con sus sentidos, los elementos constitutivos de una conducta punible. No es necesario que el delito se haya cometido; basta con que el agente así lo crea. Nevares-Muñiz, op. cit, Sec. 5.71(a) y (b).
Si hay o no “motivos fundados” para arrestar, se determina a base de criterios de probabilidad y razonabilidad. Un agente del orden público tiene “motivos fundados” para arrestar a una persona si tiene conocimiento o información “que lleva a una persona ordinaria y prudente a creer que la persona a ser arrestada ha cometido un delito público, razón por la cual se hace necesaria la evaluación de las circunstancias específicas de cada caso en particular”. (Énfasis en el original.) Pueblo v. Ruiz Bosch, 127 D.P.R. 762, 770 (1991). Véanse: Pueblo v. Alcalá Fernández, 109 D.P.R. 326 (1980); Pueblo v. Lafontaine Álvarez, 98 D.P.R. 75 (1969); Resumil de Sanfilippo, op. cit., Sees. 7.5 a 7.7. “La existencia de ‘motivos fundados’ para el arresto sin orden de magistrado es el resultado de una rápida evaluación de circunstancias, en la cual el oficial de policía llega a la conclusión de que la persona ha cometido un delito en su presencia. Para así concluir el agente debe relacionar el comportamiento de la persona frente a él, con los hábitos de conducta y manera de actuar de infractores de la Ley en circunstancias similares.” (Cita y escolio *672omitidos.) Pueblo ex rel. E.P.P., 108 D.P.R. 99, 100-101 (1978).
Al analizar y sopesar los hechos en el caso ante nuestra consideración y aplicar las normas de derecho que hemos reseñado, debemos también tener presente que los agentes del orden público, “en protección de la ciudadanía en general, tiene[n] perfecto derecho a patrullar las vías [y áreas] públicas de nuestro país”. Pueblo v. Ortiz Martínez, 116 D.P.R. 139, 144 (1985).
hH HH I — I

Aplicación de las normas de derecho a los hechos

Del testimonio del agente Vázquez San Antonio surge que el día de los hechos por la noche éste se encontraba, en unión a otros compañeros, patrullando, en misión preven-tiva, en un área conocida por el uso y la venta de drogas. Fue en este lugar donde se toparon con los acusados. Al alumbrarlos con una linterna, notó que uno de ellos tenía una jeringuilla en la mano y a su lado, en el piso, un “cooker”. Se identificó como policía. Acto seguido, el coacu-sado Pacheco Báez botó la jeringuilla que tenía en la mano y con el pie le dio al “cooker”. Lo próximo que ocurre, en rápida sucesión de eventos, es el registro de los acusados y la ocupación de la evidencia cuya supresión se solicita. In-mediatamente después del registro, el agente Vázquez San Antonio le indicó a los acusados que estaban bajo arresto. Toda la operación tomó escasamente cinco (5) minutos; “ ‘la secuencia de registro y arresto fue simultánea, uno detrás de otro ...’ ”. Petición de certiorari, pág. 3. Ante estos he-chos tenemos que concluir que se configuró el arresto, una vez el agente observó un acto ilegal a plena vista, se iden-tificó como policía, los acusados se sometieron y se inició la serie de eventos que culminaron cuando el agente informó a los acusados que estaban bajo arresto.
*673El lugar en que ocurrió el incidente, la rapidez con que se sucedieron los hechos y las actuaciones de los agentes y de los acusados, en otras palabras, la totalidad de las circunstancias, denota claramente la existencia de un ambiente de privación efectiva de la libertad de los acusados recurridos desde el mismo momento en que se inició el incidente (al identificarse el agente Vázquez San Antonio como policía y éstos someterse). Sin duda alguna, los hechos relatados por el agente crearían en cualquier persona prudente y rázonable, inocente de todo crimen, la aprehensión de que efectivamente no estaba en libertad de marcharse. El registro efectuado fue razonable y necesario —según las circunstancias de este caso— para asegurarse de que los acusados no tuvieran armas u otros objetos que pudieran utilizar para escapar a la detención y para evitar la posible destrucción de evidencia relacionada con la comisión del delito. Pueblo v. Sosa Díaz, supra, pág. 631.
Estamos, además, ante una situación en que los agentes del orden público tenían motivos fundados para válidamente arrestar a los acusados sin orden judicial. Regla 11(a) de Procedimiento Criminal, supra. El producto del registro no fue lo que justificó el arresto, pues éste era independientemente válido. Aquí lo que hubo fue una simple inversión del orden usual de arresto formal seguido inmediatamente del registro cuya validez se cuestiona. Bajo estas circunstancias, como bien apunta el profesor Chiesa Aponte, “[s]i hay causa probable para arrestar sin orden o hay orden de arresto, no debe haber un resultado distinto con base en el orden, cuando uno sigue inmediatamente a otro: el registro sigue inmediatamente al arresto, que es el orden natural o lógico, o el arresto sigue inmediatamente al registro”. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. I, Sec. 6.14(A), pág. 411. Véase Rawlings v. Kentucky, 448 U.S. 98, 111 (1980). Lo que no debe ni “pue-*674de tolerarse es justificar el arresto con el registro y el re-gistro con el arresto ...”. Chiesa Aponte, op. cit., pág. 411.
Por todo lo antes expresado, se dictará sentencia expi-diendo el auto, revocando la resolución y orden emitida el 31 de octubre de 1991 por el Tribunal Superior, Sala de Ponce, y devolviendo el caso al foro de instancia para que continúen los procedimientos de forma compatible con esta sentencia.
Los Jueces Asociados Señores Rebollo López y Hernán-dez Denton concurrieron con sendas opiniones escritas. El Juez Asociado Señor Fuster Berlingeri concurrió sin opi-nión escrita.
— O —

 El agente Vázquez San Antonio expresó que aunque ocupó la jeringuilla no la envió a analizar porque sólo contenía una gotita de líquido, insuficiente para el análisis químico.


 Se alegó reincidencia.


 En United States v. Mendenhall, 446 U.S. 544, 554 (1980), el Juez Stewart, a quien se le unió el Juez Rehnquist, expresó lo siguiente:
“We conclude that a person has been ‘seized’ within the meaning of the Fourth Amendment only if, in view of all of the circumstances surrounding the incident, a reasonable person would have believed that he was not free to leave. Examples of circumstances that might indicate a seizure, even where the person did not attempt to leave, would he the threatening presence of several officers, the display of a weapon by an officer, some physical touching of the person of the citizen, or the use of language or tone of voice indicating that compliance with the officer’s request might be compelled. ... In the absence of some such evidence, otherwise inoffensive contact between a member of the public and the police cannot, as a matter of law, amount to a seizure of that person.” (Énfasis suplido y escolio omitido.)
*670De otra parte, en California v. Hodari D., 113 L. Ed. 690, 697 (1991), al con-frontarse con una situación en que hubo una demostración de autoridad que no produjo el que la persona se detuviera, o sea, la obedeciera, el Tribunal Supremo de Estados Unidos sostuvo lo siguiente:
“...with respect to a show of authority as with respect to application of physical force, a seizure [does not] occurs [unless] the subject ... yield. ... An arrest requires either physical force ... or, where that is absent, submission to the assertion of authority.” (Enfasis suprimido.)
Para una crítica a esta posición, véase la opinión disidente del Juez Stevens.